Citation Nr: 0402939	
Decision Date: 02/02/04    Archive Date: 02/11/04

DOCKET NO.  03-03 029A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to service-connected burial benefits.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel


INTRODUCTION

The veteran had active military service from December 1965 to 
February 1967.  He died on December [redacted], 2001.  The appellant 
is his widow.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a June 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, which denied the appellant's claim seeking 
entitlement to service connection for the cause of the 
veteran's death, and from an April 2002 decision which denied 
the appellant entitlement to burial benefits.  


FINDINGS OF FACT

1.  The veteran died in December 2001; the cause of death 
listed on his death certificate is glioblastoma multiforme.  

2.  At the time of death, the veteran had not established 
service connection for any disabilities, and had not applied 
for service connection for any disabilities.

3.  The veteran's death-causing brain tumor was not 
manifested in service or within one year following the 
discharge from active duty, and is not shown to have been 
related to service or to any herbicide exposure therein. 

4.  The veteran's death was not the result of a service- 
connected disability or disabilities so as to allow the award 
of service-connected burial benefits.





CONCLUSIONS OF LAW

1.  Service connection for the cause of the veteran's death 
is not warranted. 38 U.S.C.A. §§ 1110, 1112, 1116, 1310 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, and 3.312(a) (2002).

2.  Entitlement to service-connected burial benefits is not 
established. 38 C.F.R. § 3.1600 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

The veteran served in the Army from December 1965 to 
September 1967, 1 year of which was spent in Vietnam.  He was 
not treated for cancer while in service; and no such 
notations were made at separation.  
 
Treatment records were submitted from 1986-2001.  The 
treatment record from 1986 did not have to do with the 
veteran's head.  In September 2001, it was noted that the 
veteran had a recurrence of his glioblastoma multiforme and 
was supposed to undergo radiation treatment and undergo 
chemotherapy.  

Hospitalization and treatment records were submitted from St. 
Louis University Care for the period from 2000-2001.  They 
show treatment by Drs. R. B., G. M., J.R., and H.K.  In 
November 2000, the veteran underwent a gross excision of a 
glioblastoma multiforme of the right temporal occipital area, 
and thereafter underwent chemotherapy.  In October 2001, it 
was noted that the veteran had had a massive recurrence of 
his temporal glioblastoma tumor.  Dr. R.B. did not think that 
the veteran was a candidate for aggressive treatment.  

The death certificate shows that the veteran died on December 
[redacted], 2001, with the cause of death being listed as 
glioblastoma multiforme.  


Analysis

Application of the Veterans Claims Assistance Act of 2000 
(VCAA)

As a preliminary matter, on November 9, 2000, the VCAA, was 
enacted. Pub. L. No. 106-475, 114 Stat. 2096 (2000); see 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  Among other things, the 
VCAA amended 38 U.S.C.A. § 5103 to clarify VA's duty to 
notify claimants and their representatives of any information 
that is necessary to substantiate the claim for benefits.  
The VCAA also created 38 U.S.C.A. § 5103A, which codifies 
VA's duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  Implementing regulations 
for the VCAA were subsequently enacted, which were also made 
effective November 9, 2000, for the most part. 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.159).  The intended effect of the implementing regulations 
was to establish clear guidelines consistent with the intent 
of Congress regarding the timing and scope of assistance VA 
will provide to claimants who file a claim for benefits. 66 
Fed. Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

The RO notified the appellant of the reasons for its 
decision, as well as the laws and regulations applicable to 
her claim.  This information was provided in the January 2003 
Statement of the Case as well as the August 2003 Supplemental 
Statement of the Case.  In these documents, the RO also 
provided notice of what evidence it had considered.    

In April 2002 (before the initial June 2002 rating decision) 
the RO sent the appellant a VCCA letter.  In said letter, the 
RO asked the appellant to tell it about any additional 
evidence she wanted obtained.  The letter told the appellant 
that the RO was required to make reasonable efforts in 
obtaining relevant records and to inform the appellant about 
the attempts.  Throughout the appeal and in the VCAA letter, 
the appellant has been asked to provide VA with information 
about other evidence that might be available, and was told VA 
would assist her in obtaining additional evidence (such as 
private medical reports and reports from federal agencies).  
In short, the RO has informed the appellant which information 
and evidence that the appellant was to provide to VA and 
which information and evidence that the VA would attempt to 
obtain on behalf of the appellant.    38 C.F.R. § 3.159 (b) 
(2002); Quartuccio v. Principi, 16 Vet.App. 183 (2002).  

In view of the development that has been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate her claim, and she has been 
made aware of how VA would assist her in obtaining evidence 
and information.  She has not identified any additional, 
relevant evidence that has not been requested or obtained.  
Although a medical opinion was not obtained regarding the 
etiology of the veteran's glioblastoma multiforme from which 
he died, the evidence of record already contains sufficient 
medical evidence to decide the claim.  38 C.F.R. § 3.159 (4).  
This will be described in greater detail below.  For the 
aforementioned reasons, there is no reasonable possibility 
that further assistance would aid in the substantiation of 
the claim.  In short, the requirements under the VCAA have 
been met.  



Entitlement to Service Connection for the Cause of the 
Veteran's Death

To establish service connection for the cause of a veteran's 
death, the evidence must show that disability incurred in or 
aggravated by service either caused or contributed 
substantially or materially to cause death. 38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312(a).  The law provides that service 
connection will be granted for a disease or disability if it 
is shown that the veteran suffered from such disease or 
disability and that it resulted from an injury suffered or 
disease contracted in line of duty, or from aggravation in 
line of duty of a preexisting injury or disease. 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Certain diseases, including brain 
tumors, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

The veteran was not service-connected for any disorders at 
the time of his death, nor had he raised any claims for 
service connection.  The cause of the veteran's death was a 
brain tumor.  There is no evidence of such a cancer in 
service, or in the first post-service year so as to warrant 
presumptive service connection for such a disability as a 
chronic disorder under 38 C.F.R. §§ 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

It is contended that the veteran's brain tumor was caused by 
his exposure to herbicides during his service in the Vietnam 
War.  The record shows that the veteran served in Vietnam, 
and his exposure to herbicides is conceded. 38 C.F.R. § 
3.307(a)(6)(iii).  If a veteran was exposed to a herbicide 
agent during active military, naval or air service, a series 
of diseases shall be service connected if the requirements of 
38 C.F.R. § 3.307(a)(6) are met even though there is no 
record of such disease during service, providing for the 
rebuttable presumption of 38 C.F.R. § 3.307(d) are also 
satisfied.  38 C.F.R. § 3.309(e) lists the disabilities for 
which service connection may be granted on a presumptive 
basis.  A brain tumor is not listed among those disabilities. 
38 U.S.C.A. § 1116.

In light of Combee v Brown, 34 F.3rd. 1039, 1042, (Fed. Cir. 
1994), the Board has not only considered whether the veteran 
has a disability listed in 38 C.F.R. § 3.309(e), that could 
have caused his death, but has also considered if the brain 
tumor is the result of active service under 38 U.S.C.A. §§ 
1110, 1112, 1131 and 38 C.F.R. § 3.303(d).  The fact that the 
veteran's disorder does not meet the requirements of 38 
C.F.R. § 3.309(e) does not preclude the Board from 
establishing service connection with proof of direct 
causation.

However, VA has determined that there is no positive 
association between exposure to herbicides and any condition 
for which the VA has not specifically determined that a 
presumption of service connection is warranted. See 67 Fed. 
Reg. 42600-42608 (June 24, 2002).  Recently, the VA published 
a list of conditions for which a presumption of service 
connection based on exposure to herbicides used in Vietnam 
during the Vietnam War is not warranted. See 67 Fed. Reg. 
42600-42608 (June 24, 2002).  That list of conditions 
includes brain tumors.  The authority for such a finding 
stemmed from a provision of the Agent Orange Act of 1991, 
which permitted the Secretary of the VA to enter an agreement 
with the National Academy of Sciences (NAS), who reviewed and 
summarized the scientific evidence concerning the association 
between exposure to herbicides used in Vietnam during the 
Vietnam War and each disease suspected to be associated with 
such exposure.  The NAS conducted studies, and, on the basis 
of all available evidence, concluded that the credible 
evidence against an association between brain tumors and 
herbicide exposure outweighed the credible evidence for such 
an association.

Based on the above, the Board finds the preponderance of the 
evidence is against the appellant's claim.  The Board has 
reviewed the medical treatment records, but significantly, 
none of these medical records indicates an association 
between a brain tumor and Agent Orange exposure.  

With regard to the appellant's own contention that the 
veteran's brain tumor was the result of either active service 
or exposure to herbicide agents in service, the Court has 
made it clear that a layperson is not competent to provide 
evidence in matters requiring medical expertise. Espiritu v. 
Derwinski, 2 Vet. App. 492, 495-5 (1992).  The appellant is a 
layperson, and lacks the medical expertise for her opinion in 
this matter to be competent medical evidence.

It is determined that the claims file contains sufficient 
medical evidence to make a decision on the veteran's claim 
without obtaining a medical opinion as to the etiology of the 
veteran's brain cancer.  As noted above, no diagnoses or 
treatment for a brain tumor were noted in service or within 
one year of leaving service.  Also, a presumption of service 
connection is not warranted as brain tumors are not listed 
under 38 C.F.R. § 3.309(e), and as noted above, VA's 
published list of conditions for which a presumption of 
service connection based on exposure to herbicides is not 
warranted includes brain tumors.  See 67 Fed. Reg. 42600-
42608 (June 24, 2002).  Accordingly, a medical opinion 
discussing the etiology of the veteran's brain tumor is not 
required under the provisions of 38 U.S.C.A §5103A (d) (West 
2002).

In the present case the preponderance of evidence is against 
a finding that the cause of the veteran's death was related 
to his active duty service.  It follows that the provisions 
of 38 U.S.C.A. § 5107(b) are not applicable.


Entitlement to Service-Connected Burial Benefits

When a veteran dies as a result of a service-connected 
disability or disabilities, payment may be made toward the 
expenses incurred by his funeral and burial. 38 C.F.R. § 
3.1600 (2002).

In the case at hand, however, it has been determined that 
service connection for the cause of the veteran's death was 
not appropriate; that is, he did not die as a result of a 
service-connected disability or disabilities.  The payment of 
service-connected burial benefits is dependent upon a finding 
to the contrary, and in the absence of any such finding, 
service-connected burial benefits, as a matter of law, cannot 
be awarded.  See Sabonis v. Brown, 6 Vet.App. 426 (1994).
 

ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied. 

Entitlement to service-connected burial benefits is denied.



	                        
____________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



